Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated August 7, 1975, which, upon petitioner’s plea of guilty to certain specifications, found him guilty of those specifications and fined him a total of eight days’ pay. Determination confirmed and petition dismissed on the merits, without costs or disbursements. The imposition of a total fine of eight days’ *586pay for three infractions of the Rules and Regulations of the Nassau County Police Department is not punishment so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222). Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.